Exhibit 10.5


AMENDED AND RESTATED PROMISSORY NOTE


December 14, 2018
$75,000,000.00     Clinton, Connecticut




FOR VALUE RECEIVED, the undersigned CONNECTICUT WATER SERVICE, INC., a
Connecticut corporation (“Maker”), hereby unconditionally promises to pay to
CITIZENS BANK, NATIONAL ASSOCIATION, a national banking association (the “Payee”
or “Bank”), or any subsequent assignee or holder (Payee and any subsequent
assignee or holder being sometimes referred to as “Holder”) at the office of the
Bank located at 209 Church Street, New Haven, Connecticut 06510, the principal
amount of SEVENTY FIVE MILLION AND NO/100 DOLLARS ($75,000,000.00) or such
lesser amount as may have been loaned, advanced or readvanced to Maker by the
Bank under the terms of that certain Letter Agreement of even date herewith by
and between Maker and the Bank (as amended and in effect from time to time, the
“Letter Agreement”), together with interest thereon as provided herein and all
other sums due from Maker to the Bank under the Letter Agreement and this Note.


The unpaid principal amount of this Note shall be paid at the times and in the
manner set forth in Section 9 of the Letter Agreement, but if not sooner paid or
demanded, the entire unpaid principal amount of this Note, together with accrued
and unpaid interest thereon, shall be due and payable on the Maturity Date,
unless such date shall be extended pursuant to Section 3 of the Letter
Agreement.


Interest on the unpaid principal amount of this Note shall be payable at the
rates set forth in Section 6 of the Letter Agreement and at the times and in the
manner specified in Section 9 of the Letter Agreement.


This Note is the promissory note referred to in Section 4 of the Letter
Agreement, the terms and conditions of which are hereby incorporated by this
reference. Capitalized terms used herein without definition shall have the
meanings set forth in the Letter Agreement.


Overdue payments of principal (whether at stated maturity, by acceleration or
otherwise), and, to the extent permitted by law, overdue interest, shall bear
interest at the rate and in the manner set forth in the Letter Agreement. Any
late payment of principal or interest shall be subject to a late payment charge
set forth in the Letter Agreement. The foregoing shall not affect the Bank’s
rights to exercise any of its rights and remedies provided in the Letter
Agreement if an Event of Default has occurred.


No reference to the Letter Agreement or any provision thereof shall affect or
impair the absolute and unconditional obligation of the Maker of this Note to
pay the principal of and interest on this Note as herein provided.






--------------------------------------------------------------------------------




All sums paid under this Note shall be applied first to all fees, costs and
expenses incurred by the Bank under the Letter Agreement and this Note, then to
any late charges payable by Maker, then to any accrued and unpaid interest, with
the balance, if any, to be applied to unpaid principal.


Until notified in writing of the transfer of this Note, Maker shall be entitled
to deem Payee or such person who has been so identified by the transferor in
writing to Maker as the holder of this Note, as the owner and holder of this
Note. Holder agrees that before disposing of this Note, or any part hereof, it
will make a notation on Schedule A attached hereto and incorporated herein by
reference evidencing (i) the date and amount of each advance to be evidenced by
this Note and (ii) the date and amount of each principal payment made with
respect thereto; provided, however, that the failure to make a notation of any
payment made on this Note shall not limit or otherwise affect the obligations of
Maker under this Note.


The Letter Agreement and this Note shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Connecticut.
    
Maker and each endorser, guarantor and surety of this Note, and each other
person liable or who shall become liable for all or any part of the indebtedness
evidenced by this Note:


(a)    waive demand, presentment, protest, notice of protest, notice of
dishonor, diligence in collection, notice of nonpayment and all notices of a
like nature; and


(b)    consent to (i) the release, surrender, exchange or substitution of all or
any part of the security for the indebtedness evidenced by this Note, or the
taking of any additional security; (ii) the release of any or all other persons
from liability, whether primary or contingent, for the indebtedness evidenced by
this Note or for any related obligations; and (iii) the granting of any other
indulgences to any such person.


(c)    consent to (i) all renewals, extensions or modifications of this Note or
the Letter Agreement (including any affecting the time of payment), subject to
Section 24 of the Letter Agreement, and (ii) all advances under this Note or the
Letter Agreement.


Any such renewal, extension, modification, advance, release, surrender,
exchange, substitution, taking or indulgence may take place without notice to
any such person, and, whether or not any such notice is given, shall not impair
the liability of any such person.


Maker and each endorser, guarantor and surety of this Note, and each other
person liable or who shall become liable for all or any part of the indebtedness
evidenced by this Note, hereby give Holder a lien and right of setoff for all of
their respective liabilities in respect of such indebtedness upon and against
all of their respective deposits, credits and property, now or hereafter in the
possession or control of Holder or in transit to Holder.


If this Note is now, or hereafter shall be, signed by more than one person, it
shall be the joint and several obligation of all such persons (including,
without limitation, all makers, endorsers, guarantors and sureties, if any) and
shall be binding on all such persons and their respective heirs,




--------------------------------------------------------------------------------




executors, administrators, legal representatives, successors and assigns. This
Note and all covenants, agreements and provisions set forth in this Note shall
inure to the benefit of Holder and its successors and assigns, including any
lender(s) with which Holder may participate in the making of any loans or
advances evidenced by this Note.


As used in this Note, words of any gender shall be deemed to apply equally to
any other gender, the plural shall include the singular and the singular shall
include the plural (as the context shall require), and the word “person” shall
refer to individuals, entities, authorities and other natural and juridical
persons of every type.


MAKER AND EACH AND EVERY ENDORSER, GUARANTOR AND SURETY OF THIS NOTE, AND EACH
OTHER PERSON WHO IS OR WHO SHALL BECOME LIABLE FOR ALL OR ANY PART OF THIS NOTE,
HEREBY ACKNOWLEDGE THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION AND WAIVE THEIR RIGHTS TO NOTICE AND HEARING UNDER
CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES OR BY OTHER APPLICABLE LAW WITH
RESPECT TO ANY PREJUDGMENT REMEDY WHICH HOLDER MAY DESIRE TO USE.


MAKER AND EACH AND EVERY ENDORSER, GUARANTOR AND SURETY OF THIS NOTE, AND EACH
OTHER PERSON WHO IS OR WHO SHALL BECOME LIABLE FOR ALL OR ANY PART OF THIS NOTE,
HEREBY WAIVES TRIAL BY JURY IN ANY COURT IN ANY SUIT, ACTION, OR PROCEEDING OR
ANY MATTER ARISING IN CONNECTION WITH OR IN ANY WAY RELATED TO THE TRANSACTION
OF WHICH THIS NOTE IS A PART AND/OR IN THE ENFORCEMENT BY THE BANK OF ANY OF ITS
RIGHTS AND REMEDIES HEREUNDER OR UNDER APPLICABLE LAW. MAKER ACKNOWLEDGES THAT
IT MAKES THIS WAIVER KNOWINGLY, VOLUNTARILY AND ONLY AFTER CONSIDERATION OF THE
RAMIFICATIONS OF THIS WAIVER BY ITS ATTORNEY.


IN WITNESS WHEREOF, Maker has executed this Note as of the date first set forth
above.


CONNECTICUT WATER SERVICE, INC.
    


By: /s/ David C. Benoit            
Name: David C. Benoit
Title: Chief Executive Officer














--------------------------------------------------------------------------------








SCHEDULE A
TO THIRD AMENDED AND RESTATED REVOLVING CREDIT NOTE


DATE
AMOUNT
ABR Rate
Adjusted LIBOR Rate
DATE PAID
NOTATION MADE BY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











